MEMORANDUM OPINION

No. 04-04-00749-CR

Alfred Lee WALKER,
Appellant

v.

The STATE of Texas,
Appellee

From the 227th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-5214
Honorable Philip A. Kazen, Judge Presiding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   February 9, 2005

DISMISSED

            Defendant Alfred Lee Walker pled nolo contendere to credit/debit card abuse, and was
sentenced within the terms of a plea bargain.  Defendant timely filed a general notice of appeal. The
trial court’s Certification of Defendant’s Right of Appeal states: “the defendant has waived the right
of appeal” and that this “is a plea-bargain case, and the defendant has NO right of appeal.”  See Tex.
R. App. P. 25.2(a)(2).  The clerk’s record contains a written plea bargain and a written waiver of
appeal, and the punishment assessed did not exceed the punishment recommended by the prosecutor
and agreed to by defendant; therefore, the trial court’s certification accurately reflects that defendant
waived his right to appeal and that appellant’s case is a plea bargain case and he does not have a right
of appeal.  See Tex. R. App. P. 25.2(a)(2).
            Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the
defendant has the right of appeal has not been made part of the record under these rules.”  Tex. R.
App. P. 25.2(d).  Accordingly, on December 16, 2004, this court issued an order stating this appeal
would be dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows
appellant has the right of appeal was made part of the appellate record.  See Daniels v. State,110
S.W.3d 174 (Tex. App.—San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  No amended trial
court certification has been filed; therefore, this appeal is dismissed.
 
PER CURIAM
 
DO NOT PUBLISH